PHILIPS, District Judge
(dissenting). I am unable to concur in the foregoing opinion. I make no question of the correctness of the general rule laid down, that, where a known and definite article is ordered of a manufacturer, although it be stated by the purchaser that it is required for a particular purpose, yet, if the known described thing be accordingly supplied, there is no warranty ■that it will answer the particular purpose desired by the purchaser. This ■ for the obvious reason that the vendor undertakes by the *339terms of the expressed contract to furnish only the articles both parties have designated, and therefore the contract is performed by the vendor when the article delivered corresponds with the thing described and called for. Such was the case in Seitz v. Brewers’ Refrigerating Machine Co., 141 U. S. 510, 12 Sup. Ct. 46, 35 L. Ed. 837. In that case the parties entered into a written contract, whereby the vendor agreed to supply the vendee with a No. 2 size refrigerating machine, “as constructed by the said party of the first part.” The answer in that case simply alleged that the plaintiff represented that the machine was capable of cooling certain rooms in the brewery, but the machine, when set up and operated, was not so capable, and failed to perform the work for which, upon the representations of the plaintiff, the machine had been contracted for; that the defendant contracted upon the faith .of the guaranty by the plaintiff that it would cool certain rooms. The representation was that it had the capacity of cooling a space of 150,000 cubic feet of air to a temperature sufficiently low for the purpose of brewing or manufacturing beer. The evidence tended to show that, prior to the execution of the contract, plaintiff’s agent had represented that the machine would cool 150,000 cubic feet of 40° Fahrenheit; that the defendant had been cooling his brewery with ice, and wished the machine to cool it to about the same extent. The evidence further showed that, perhaps before the machine was accepted, the defendant wrote to the plaintiff, and requested a .guaranty from it that the machine would accomplish this result, which was refused, notwithstanding which -the defendant used the machine. It was of this state of the case that the court said that the machine purchased was specifically designated in the contract, and that:
“The only Implication in regard to it was that it would perform the work the described machine was made to do, and it is not contended that there was any failure in such performance. This, is not the case of an alleged defect in the process of manufacture known to the vendor, but not to the purchaser, nor of presumptive and justifiable reliance by the buyer on the judgment of the vendor rather than his own, but of a purchase of a specific 'article, manufactured for a particular use, and fit, proper, and efficacious for that use, but in respect to the operation of which, in producing a desired result under particular circumstances, the buyer found himself disappointed.”
Further on the court said:
“The alleged antecedent representations as to whether the machine possessed sufficient refrigerating power to cool this brewery were no more than expressions of opinion, confessedly honestly entertained, and dependent upon other ■ elements than the machine itself,'concerning which plaintiff in error could form an opinion as well as defendant; and the conduct of plaintiff in error in demanding, two days after the contract was executed, a written guaranty that the machine company would cool his building to 40° Fahrenheit, and keep it at that all the time, and in acquiescing in the company’s refusal to give the guaranty for reasons stated, and in thereupon afterwards ordering the company to go on with the work, seems to us to justify no other conclusion than that reached by the verdict.”
I respectfully submit that that case is not this. Here the vendee was engaged in prospecting for coal in given localities in the state of Iowa. Because of the peculiar geological formation of the earth to be bored through to reach the coal deposit, the diamond drill, *340customarily employed in such operations, proved to be ineffective and inadequate. Chancing to see a prospectus issued by the plaintiff manufacturer in the state of New York, commending its drills, Mallory sent his agent on to New York to interview the manufacturer. This agent informed the representative of the manufacturer fully as to the trouble Mallory encountered in using the diamond drill—that, the coal being soft, the defendant would not get any core at all, or it would be so small that he could not judge the quality of the coal, and that what was desired was to procure a drill that would produce a larger core. This agent went to Tarrytown, where the plaintiff’s machine shops were located, but it had no drills manufactured and set up so that they could be seen. The agent went with plaintiff’s representative to another place, and saw one of plaintiff’s drills operated with a shot bit attachment,, working a short distance only from the surface. He did not see it working with a “cutter,” as represented. The agent could not form an opinion as to whether that drill was fitted for operating and working in the desired locality in Iowa. He told the plaintiff the general geological formation of the several coal veins, and the difficulty of getting through the different varieties—some very hard and some very soft material. Plaintiff’s agent then represented how his machine would work—that it would go through the character of stratas and geological formation in the territory where Mallory was operating; that it would work all right, operate cheaply, producing .a large core instead of a small one—and thereupon Mallory’s agent closed the contract. In this case, therefore, there was an article—a machine—not in esse. It was to be manufactured to answer a purpose made known to the manufacturer, which purpose the manufacturer said his machine would accomplish. Whether or not it could do so could not possibly be known to the purchaser until the machine was put in actual operation in the field in Iowa. The vendor knew that the machine it was to manufacture would not meet the purpose of the vendee unless it could be successfully operated in the earth to be bored into through such strata to overcome the defects of the diamond drill. It was sold to accomplish this very object. Thereupon the agent of the vendor turned to his desk, and, in the form of a letter or proposition, stated, not as in the contract in the Seitz Case, supra, that the company agreed to furnish a machine “as constructed by the party of the first part,” but “we propose to furnish you one Class F3 drill,” with certain equipments, which proposition Mallory’s agent instantly accepted at the bottom of the submitted letter.
If it is to be established as law that such method of concluding such transactions precludes the vendee from asserting an implied warranty that the machine to be manufactured is suitable to the use for which the manufacturer is advised the purchaser is buying it, it does seem to me that the doctrine of implied warranty can afford no protection to the confiding purchaser against the smart secretary of the manufacturer.
- The case of Grand Avenue Hotel v. Wharton et al., 79 Fed. 43, 24 C. C. A. 441, when read with regard to the particular, facts of *341that case, and the qualifying language of Judge Lochren, furnishes little support to the majority opinion. There was a written contract in that case, whereby the defendant agreed to furnish and_ deliver to plaintiff, on the cars at Philadelphia, two certain described safety boilers, of 150 horse power each, and the services oí a man to put them up, for a given sum, to be paid for as specified; the contract containing specifications of the material and the construction of the boilers in their parts. The defense interposed was that the vendor knew that the boilers were to be used in the Midland Hotel at Kansas City, and that the water to be used in operating them was supplied from the Missouri river. ^ The contention was that the company should have taken notice of the quality of that water, as to the amount of sand it contained^ in solution, which rendered the use of the boilers largely ineffective. Aside from the fact that there was nothing in the evidence to show any knowledge on the part of the vendor as to the peculiar properties of the water of the Missouri river as affecting the use of the boilers, there was present in the case the affirmative fact that the hotel had in prior use similar boilers. So that the purchaser not only had its own engineer run and operate the boiler, but it had a special knowledge of the quality and properties of the Missouri river water. While there was present in the case knowledge on the part of the vendor that Missouri river water was to be used in operating the boilers, it could not be said that the vendee had any right to rely upon the fact that the vendor knew the use to which the boilers were to be put. It was of this character of case that evidence was excluded tending to show the knowledge of the plaintiff as the basis of invoking an implied warranty. It can therefore better be understood why the learned judge, while stating in the first paragraph of the opinion that, “where a manufacturer contracts to supply an article which he manufactures to be applied to a particular use, of which he is advised, so that the buyer necessarily trusts to the judgment and skill of the manufacturer, there is an implied warranty that the article shall be reasonably fit for the use to which it is to be applied,” he then said:
“But when a known, described, and definite article is ordered of a manufacturer, although it be stated by the purchaser to be required for a particular use, yet if the known, described, and definite thing be actually supplied, there is no implied warranty that it shall answer the particular purpose intended by the buyer. * * * Here the purchaser contracted for a definite, well-known kind of boiler; its president having then a boiler of the same kind in use.”
From which it is apparent that the ruling was based upon the proposition that the buyer in that case was bargaining for a specific article known to him.
Mr. Justice Harlan, in Kellogg Bridge Co. v. Hamilton, 110 U. S. 108, 3 Sup. Ct. 537, 28 L. Ed. 86, cited in the foregoing opinion, discussing the applicability of the doctrine of implied warranty, summed up the rules as follows:
“According to the principles of decided cases, and upon clear grounds of justice, the fundamental inquiry must always be whether, under the circum*342stances of the particular ease, the buyer had the right to rely and necessarily relied on the judgment of the seller, and not upon his own. In ordinary sales' the buyer has an opportunity of inspecting the article sold, and, the seller not_ being the maker, and. therefore having no special or technical knowledge of the mode in which it was made, the parties stand upon grounds of substantial equality. If there be, in fact, in the particular case, any inequality, it is such that the law cannot, or ought not to attempt to, provide against. Consequently the buyer in such cases—the seller giving no éxpress warranty and making no representations tending to mislead—is holden to have purchased entirely on his own judgment. But when the seller is the maker or manufacturer of the thing sold, the fair presumption is that he understood the process of its manufacture, and was cognizant of any latent defect caused by such process, and against which reasonable diligence might have guarded. This presumption is justified in part by the fact that the manufacturer or maker by his occupation holds himself out as competent to make articles reasonably adapted to the purposes for which such or similar articles ¿re designed. When, therefore, the buyer has no opportunity to inspect the article, or when,' from'the situation, inspection is impracticable or useless, it is unreasonable to suppose that he bought on his own judgment, or that he did not rely oxx “the judgment of the seller as to latent defects of which the lattex-, if he use due care, must have been informed during the process of manufacture. If the buyer relied, and, under the circumstances, had reason to rely, on the judgment of the seller, who was the manufacturer or maker of the article, the law implies a warranty that it is reasonably fit for the use for which it was designed ; the seller at the time being informed of the purpose to devote it. to that use. * * * In the cases of sales by manufacturers of their own articles for particular pxirposes, communicated to them at the time, the argument was uniformly pressed that, as the buyer could have required an express warranty, none should be implied. But plainly such an argument impeaches the whole doctrine of implied warranty, for there can be no case of a sale of personal property in which the buyer may not, if he chooses, insist on an express warranty against latent defects.”
In that case there was a written contract as to what the parties were to do in completing the bridge, in connection with the work already done by the bridge company. There was no express warranty about the character of the work the bridge company had already done. But the bridge company knew that Hamilton was to use the structure for a particular purpose.. Its internal construction and adaptability were known to the bridge company, but presumptively could be known to Hamilton only after using it. Of this situation the learned justice said:
“The buyer did not, because, in the nature of things, he could not, rely on his own judgment; and, in view of the circumstances of the case and the relations of- the parties, he must be deemed to have relied on the judgment of the Company, which alone of the parties, to the contract had or could have knowledge of the manner in which the work had been done. The law therefore implies a warranty that this falsework was reasonably suitable for such use as was contemplated by both parties. It was constructed for a particular purpose, and was sold to accomplish that purpose; and it is intrinsically just that the company, which held itself out as possessing the requisite skill to do work of that kind, and therefore as having special knowledge of its owxx workmanship, should be held to indemnify the vendee against latent defects arising.from the mode of construction, and which the latter, as the company well knew, could not by any inspection discover for himself.”
In Pullman Palace Car Co. v. Metropolitan Street Railway Co., 157 U. S. 94, 15 Sup. Ct. 503, 39 L. Ed. 632, the contract for the building, of the cars by. the Pullman Company was in. writing, containing_..specifiéátions. as to the. thing to be made and shipped—as *343much so as in the case at bar. Notwithstanding the fact that the contract provided for an inspection of the cars after completion, by the purchaser’s expert engineer, 'before they were delivered, it was contended by the vendee, when sued for the purchase money, that there was an inherent defect in the brakes furnished for the cars, not discoverable by inspection, and that there was an implied warranty of such latent defects in the cars. As the Pullman Company was advised that the cars to be manufactured were to be operated on a particular line of road, with peculiar, acute curves, requiring brakes especially adapted thereto, it was held that there was an implied. warranty on the part' of the manufacturer that the brakes constructed by it as a part of the machinery would meet the requirements of the purchaser. Inasmuch as the defendant had accepted the cars, and the only defect was the insufficiency of the brakes, which the vendee had the means of supplying, it was ruled that it could recoup for the difference which it would cost to equip the cars with such obtainable brakes.
The utility of the machinery furnished by the plaintiff company in this case consisted entirely in the adaptability of the drill bit to accomplish the required boring in the peculiar strata formation where Mallory was exploring for coal. While the plaintiff submitted in writing an itemized specification of the equipment to be furnished by it, and the cost thereof, and Mallory agreed by the acceptance to pay the sum specified, it was practically contemporaneous with the information given the manufacturer by the purchaser as to the particular use to which it was to be applied, and 'with the knowledge that, unless it accomplished the desired work, it would be practically useless to the purchaser. It does seem to me therefore, that if there can be a case where the law writes into the executory contract, where the manufacturer undertakes to manufacture a machine with full knowledge of the purpose for which it is bought, a warranty that it is fit for the specified use, and when the manufacturer knows that the vendee is relying upon the manufacturer’s superior knowledge of the fitness of the machine, this is clearly a proper case for the application of this wholesome rule of law.